Case: 14-20398      Document: 00512978252         Page: 1    Date Filed: 03/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-20398                                  FILED
                                  Summary Calendar                          March 23, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
JEREMIAH DEWAYNE ARNOLD,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1391


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Invoking 28 U.S.C. § 2241, Jeremiah Dewayne Arnold, federal prisoner
# 45645-019, filed the instant suit to challenge his conviction for use of a
firearm during a crime of violence and his 25-year sentence. The district court
determined that the suit was best classed as an unauthorized successive 28
U.S.C. § 2255 motion and dismissed it. In this appeal, Arnold argues that his
claims are properly brought under § 2241 because they concern fundamental


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20398    Document: 00512978252     Page: 2   Date Filed: 03/23/2015


                                 No. 14-20398

errors in the criminal process and because the claims have not previously been
considered on the merits. He also argues that the district court erred by not
considering Alleyne v. United States, 133 S. Ct. 2151 (2013).
      When considering the denial of a § 2241 petition, we review the district
court’s factual findings for clear error and its conclusions of law de novo.
Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).        Our analysis of
Arnold’s arguments and pertinent authority shows no error in connection with
the district court’s judgment.
      Because Arnold’s arguments relate to events that occurred prior to or at
sentencing, his suit arises under § 2255. See Padilla v. United States, 416 F.3d
424, 426 (5th Cir. 2005). He has already filed the one § 2255 motion to which
he is entitled, and he has not received authorization to file another.
Consequently, the district court properly concluded that it lacked jurisdiction
over the motion. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); United States v. Key,
205 F.3d 773, 774 (5th Cir. 2000).
      Insofar as Arnold contends that he should be permitted to file a § 2241
petition under the savings clause of § 2255 because Alleyne meets the
parameters of the savings clause, he is mistaken. See Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). This court has held that Alleyne does
not apply retroactively to cases on collateral review. United States v. Olvera,
775 F.3d 726, 730 (5th Cir. 2015). Moreover, Arnold’s reliance on Alleyne is
misplaced. Alleyne extended the rule of Apprendi v. New Jersey, 530 U.S. 466,
490 (2000), to hold that any fact, other than a prior conviction, that increases
the statutory minimum sentence must be alleged in an indictment and proved
beyond a reasonable doubt. Alleyne, 133 S. Ct. at 2160 & n.1. Here, Arnold’s
sentence was enhanced based on a prior conviction, not because of some other
fact. See 18 U.S.C. § 924(c)(1)(C)(i). Further, since the decision in Alleyne
implicates the validity of a sentence, Alleyne does not establish that Arnold

                                       2
    Case: 14-20398   Document: 00512978252    Page: 3   Date Filed: 03/23/2015


                               No. 14-20398

was convicted of a nonexistent offense.    See Wesson v. U.S. Penitentiary
Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002).
     The judgment of the district court is AFFIRMED.




                                     3